FINAL ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed March 14, 2022.  Claims 1, 56, and 59 have been amended.  Claims 3, 5, 9, 15, 24, 30, 35, 56, 59, and 92 are withdrawn (see also paragraphs 4-7 below), and claims 1-2, 49, 51-52, 83, 93, 99, 104, and 106 are under consideration herein.  It is noted that prior rejections of claims 56 and 59 are moot in view of the withdrawal of those claims.  Applicant’s amendments and arguments have been thoroughly reviewed, and have overcome the prior rejections of claims under 35 USC 103; specifically, the amendment of claim 1 to recite “the nucleotide sequences of the plurality comprise at least 3 genotypes; and the at least 3 genotypes are associated with at least 3 different diseases or conditions” was sufficient to overcome the rejection.  However, claims 1-2, 49, 51-52, 83, 93, 99, 104, and 106 remain rejected for the reasons given below, which include new grounds of rejection necessitated by applicant’s amendments.  Any rejections and/or objections not reiterated in this action have been withdrawn.  This action is FINAL.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Election/Restrictions
Applicant’s election without traverse of Group I, and of species a) (a nucleic acid requiring multiple somatic mutations), in the reply filed on June 30, 2020 is again acknowledged.
Claim 92 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 30, 2020.
Claims 3, 5, 9, 15, 24, 30 and 35 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 30, 2020.
Amended claims 56 and 59 are directed to an invention that lacks unity of invention with the invention originally claimed for the following reasons: these claims are now directed to a product that has different structural and functional requirements than the single nucleic acid of the elected invention.  Amended claim 56 is drawn to a composition comprising a plurality of different nucleic acid fragments, which fragments include different individual nucleotide sequences with different required structural features.  Given the broad and general language of the claims, there is no required technical feature linking amended claims 56 and 59 with the elected invention that makes a contribution over the prior art (i.e., there is no required specific sequence or other unifying structure or shared property that might reasonably be considered a special technical feature).  It is also noted that examination of claims 56 and 59 would require a different type of search than is required for the elected invention, as well as consideration of different types of prior art references.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 56 and 59 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see paragraphs 58, 60, and 98). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
THE FOLLOWING ARE NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT’S AMENDMENTS:
Claims 1-2, 49, 51-52, 83, 93, 104 and 106 are rejected under 35 U.S.C. 103 as being unpatentable Tembe et al (BMC Genomics 15:824 [2014]; cited in IDS) in view of Weber et al (PLoS ONE 6(2):e16765 [Feb 2011]; previously cited).
Tembe et al teach nine synthetic RNA transcripts corresponding to oncogenic fusion genes, which transcripts may be employed as spike-in references/controls, and which transcripts may be synthesized from a single vector (see entire reference, particularly page 2/9 and Figure 2).  Tembe et al disclose the genes that comprise each fusion, which encompass multiple fusions including genes from different chromosomes, and which fusions are associated with different cancers (see, e.g., Figure 1, and Tembe et al’s teaching of the associations of BCR-ABL with chronic myelogenous leukemia, PML-RAR with acute promyelocytic leukemia, and EML4-ALK with non-small cell lung carcinoma (see page 15, both columns).  The different fusions taught by Tembe et al are each nucleotide sequences including sequences from at least two different chromosomes, which nucleotide sequences inherently constitute different genotypes that are associated with different diseases/conditions; with further regard to claim 2 (and the elected species more generally), each of these fusions also constitutes a type of somatic mutation that is embraced by the claims.  
Tembe et al teach that each of their fusions was prepared via assembly of a separate vector (by cloning of the fusions into pUCIDT, followed by later transcription in separate RNA transcripts for use); Tembe et al thus do not teach a single nucleic acid comprising a plurality of such sequences, as required by the claims.
Weber et al disclose modular cloning systems that combine different DNA fragment modules of interest into a common construct to facilitate a variety of applications and facilitate the study of constructs of interest (see entire reference).  Weber et al exemplify the preparation of a 33 kb DNA molecule containing 11 transcription units (see page 4, right column-page 8, left column), and teach that all transcription units were found to be functional (page 8, left column).  Weber et al teach that the assembly of such a construct facilitates the sharing of modules and module libraries among the scientific community, and that the module system is very versatile (page 9).  
	In view of the teachings of Weber et al, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the products of Tembe et al so as to have prepared modular constructs including any or all combinations of the nine different fusions taught by Tembe et al, simply for the benefit of making these constructs available in a convenient form for use, as taught by Weber et al (and thereby also facilitating the characterization and study of the properties of any of these different constructs).  Additionally, an ordinary artisan would have readily recognized that the ability to share/ship/store multiple fusion constructs within a single vector (rather than in many separate vectors, with each containing a single construct) would have provided benefits of savings in cost and convenience.  It is noted that any of such constructs including three or more fusions of Tembe et al in a single vector meets the requirements of the present claims.  It is further noted that given Weber et al’s teaching of the assemble of 11 different transcription units into a 33 kb DNA construct, an ordinary artisan would have had a reasonable expectation of success in creating such a nucleic acid.
With further regard to dependent claims 49 and 52, it is a property of the vector constructs suggested by Tembe et al in view of Weber et al that they would include an origin of replication and promoters (for each transcription unit).  Regarding claim 51, an ordinary artisan would expect methylation of at least some nucleotides (such as CpGs in promoters) to occur upon introduction of the constructs suggested by Tembe et al in view of Weber et al into some cell types; as this would occur via the routine use of the constructs suggested by the prior art, the presence of methylated nucleotides is a predictable result of what is suggested by the art (and therefore obvious). Regarding claims 83 and 93, both Tembe et al and Weber et al disclose that vectors are introduced into cells both for cloning/vector construct and for applications involving analysis of products (see the disclosure of cell transformation by Tembe et al at page 2/9, and, e.g., Figures 8-9 of Weber et al, and the associated descriptions); it is a property of the suggested products that they are a type of “biological reference material”.  Regarding claims 104 and 106, the cellular products resulting from the processes suggested by Tembe et al in view of Weber et al include steps in which the cell products are present in liquid (such as when they are transformed or transfected in buffer, in liquid media, etc.), and such products are a type of composition including nucleic acid as well.  
Claim 99 is rejected under 35 U.S.C. 103 as being unpatentable over Tembe et al in view of Weber et al, as applied to claims 1-2, 49, 51-52, 83, 93, 104 and 106,  above, and further in view of Hu-Lieskovan et al (Cancer Res 65(11):4633 [June 2005]; previously cited).
Like Tembe et al, Hu-Lieskovan et al teach gene fusions associated with cancer, specifically fusions of EWL and FLI1 related to Ewing’s family tumors (see entire reference). Hu-Lieskovan et al teach that their EWS-FLI1 expression constructs aid in determining and characterizing the role played by this gene translocation in phenotype (see, e.g., the Abstract, and the paragraph bridging from page 4633, right column-4634, left column, and page 4642), and Hu-Lieskovan et al also teach that analysis of such fusion constructs is sometimes performed on paraffin embedded tissue blocks (see, e.g., page 4634, right column).  
	In view of the teachings of Hu-Lieskovan et al, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cell products suggested by Tembe et al in view of Weber et al so as to have fixed and embedded the cells in paraffin.  An ordinary artisan would have been motivated to have made such a modification for the benefit of having control cells available in the same background form as test tissue blocks (and thereby providing a more accurate control/reference material for use in various analyses of interest, such as those taught by Hu-Lieskovan et al).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744. The examiner can normally be reached Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634